Case 20-40163-JMM           Doc 107    Filed 11/02/20 Entered 11/02/20 14:20:15           Desc Main
                                      Document     Page 1 of 4



    Steven L. Taggart, ISB No. 8551
    MAYNES TAGGART PLLC
    P. O. Box 3005
    Idaho Falls, ID 83403
    Telephone: (208) 552-6442
    Facsimile: (208) 524-6095
    Email: staggart@maynestaggart.com

    Debtor’s counsel

                              UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF IDAHO

    In Re:                                           Case No. 20-40163-JMM

    ROBERT ALLEN AUTO GROUP, INC.                    Chapter 11

    Debtor/Debtor-in-Possession.

     STIPULATION FOR DISTRIBUTION OF PROCEEDS FROM SALE OF LOTS

             COMES NOW Debtor Robert Allen Group, Inc. (hereafter “Debtor” or

    “RAAG”), by and through counsel, and Creditor Nissan Motor Acceptance Corporation

    (hereafter “NMAC”), by and through counsel, and stipulate and agree as follows

    concerning the distribution of proceeds from Debtor’s Motion to Sell Real Estate and

    Opportunity to Object and for Hearing (Dkt. No. 74) (“Sale Motion”).

                                              RECITALS

             A.        On July 8, 2020, Debtor filed the Sale Motion requesting to sell two lots.

    Dkt. No. 74.

             B.        NMAC has a security interest in the property at issue.

             C.        NMAC on July 28, 2020 filed Nissan Motor Acceptance Corporation’s

    Objection to Motion to Sell Real Estate (Dkt. No. 90)(“Objection”) asserting NMAC’s

    rights in the property and objecting the Sale Motion.



    06888.0266/15547098.1
Case 20-40163-JMM       Doc 107     Filed 11/02/20 Entered 11/02/20 14:20:15               Desc Main
                                   Document     Page 2 of 4



           D.      NMAC and Debtor filed a Stipulation allowing the lots at issue to be sold

    and the proceeds to be escrowed, pending further agreement. Stipulation Allowing Sale

    of Lots and Providing for Escrowing of Proceeds (Dkt. No. 94).

           E.      Debtor and NMAC have agreed to the following division of the proceeds

    from the lot sales referenced above.

                                           STIPULATION

           1.      Debtor shall receive $10,000.00 from the net proceeds from the sale of

    both lots after payment of real property taxes, commissions and standard costs of sale to

    be used by Debtor to pay insurance and maintenance expenses incurred by the estate

    related to the remaining real property owned by the Debtor.

           2.      The remainder of the proceeds will be turned over by First American Title

    to NMAC concurrent with the close of escrow.

           HEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE TO

    ABOVE TERMS:



                   MAYNES TAGGART PLLC

                   /s/ Steven L. Taggart                          Date: November 2, 2020
                   Steven L. Taggart
                   Counsel for Debtor


                   SEVERSON & WERSON, P.C.
                   /s/ Donald H. Cram                             Date: October 30, 2020
                   Donald H. Cram
                   Counsel for Nissan Motor Acceptance
                   Corporation




    STIPULATION FOR DISTRIBUTION OF PROCEEDS FROM SALE OF LOTS
    Page 2
Case 20-40163-JMM       Doc 107     Filed 11/02/20 Entered 11/02/20 14:20:15            Desc Main
                                   Document     Page 3 of 4



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on November 2, 2020, I filed a copy of the attached
    pleading with the Court via CM/ECF and the following parties are reflected as receiving
    the Notice of Electronic Filing as CM/ECF Registered Participants:

    PARTIES SERVED:

    Christopher P. Slette on behalf of U.S. Bank National Association –
    efile@magicvalleylaw.com

    David W. Newman, Assistant US Trustee - ustp.region18.bs.ecf@usdoj.gov

    Elizabeth Lombard on behalf of American Express National Bank (Zwicker &
    Associates, PC) – bknotices@zwickerpc.com

    Gary L Rainsdon - trustee@filertel.com, id12@ecfcbis.com; lori@filertel.com;
    cblackburn@filertel.com; jhancock@filertel.com

    Jeff E. Rolig on behalf of Balboa Capital Corporation – jrolig@roliglaw.com

    Jeffrey M. Wilson on behalf of U.S. Bank National Assoc. – jeff@wilsonmccoll.com

    Laurie A. Cayton on behalf of U.S. Trustee US Trustee - laurie.cayton@usdoj.gov

    Louis V. Spiker on behalf of U.S. Bank National Association – lvs@magicvalley.com

    Mark A. Ellingsen on behalf of Creditor Nissan Motor Acceptance Corporation
    mae@witherspoonkelley.com, conniem@witherspoonkelley.com;
    gaylev@witherspoonkelley.com; angelc@witherspoonkelley.com

    Matthew T. Christensen on behalf of Robert E. Allen – mtc@angstman.com

    Melinda Willden on behalf of U.S. Trustee US Trustee - Melinda.Willden@usdoj.gov

    And as otherwise noted on the Court’s Notice of Electronic Filing.

           I HEREBY CERTIFY FURTHER that on November 2, 2020, I served a copy of
    the above referenced pleading(s) on the following parties via postage prepaid, first class,
    U.S. Mail, including the 20 largest unsecured creditors:

   Robert Allen Auto Group, Inc.                Donald H. Cram, Esq.
   9075 Stoney Creek Rd.                        Severson & Werson, P.C.
   Pocatello, ID 83204                          One Embarcadero Center, Suite 2600
                                                San Francisco, CA. 94111


    STIPULATION FOR DISTRIBUTION OF PROCEEDS FROM SALE OF LOTS
    Page 3
Case 20-40163-JMM    Doc 107    Filed 11/02/20 Entered 11/02/20 14:20:15           Desc Main
                               Document     Page 4 of 4



   Duane M. Geck, Esq.                        Andrew S. Elliott, Esq.
   Severson & Werson, P.C.                    Severson & Werson, P.C.
   One Embarcadero Center, Suite 2600         One Embarcadero Center, Suite 2600
   San Francisco, CA 94111                    San Francisco, CA 94111



                       DATED:           November 2, 2020

                                        /s/ Theresa G. Carson
                                        Theresa G. Carson
                                        Legal Assistant




    STIPULATION FOR DISTRIBUTION OF PROCEEDS FROM SALE OF LOTS
    Page 4
